El Juez Asociado Senos, Texidoe,
emitió la opinión del tribunal.
Eosa A. González era superintendente e instructora de la escuela de enfermeras del hospital municipal de San Juan de Puerto Eico, cargo que venía desempeñando desde l9 de junio de 1927. En 2 de abril de 1928, recibió dicha superintendente la copia de un pliego de cargos formulados por el alcalde de San Juan, y que son como sigue:
“l9 — Que siendo usted la persona que tiene bajo su cuidado el récord de las alumnas de la Escuela de Enfermeras de los Hospita-les Municipales, a sabiendas de que las alumnas Antonia Rodríguez León y Carmen Díaz Echevarría no tenían de matriculadas en dicha escuela los tres años que determina la Ley para poder tomar exá-menes de Enfermeras, extendió y firmó diplomas a las dichas alum-nas Antonia Rodríguez León y Carmen Díaz Echevarría, induciéndo-las a que solicitaran tal examen ante el Board of Medical Examiners;
“29 — Que usted, en su carácter de Superintendente del Hospital Municipal e Instructora de la Escuela de Enfermeras de dicho esta-blecimiento, que está bajo la jurisdicción de este Municipio, a sabien-das de que las alumnas Antonia Rodríguez León y Carmen Díaz Echevarría no contaban los tres años de matriculadas en dicha es-cuela, pues la primera ingresó el 26 de noviembre de 1925 y la se-gunda el 14 de octubre de 1925, certificó en el diploma que expidió a las indicadas alumnas, que habían finalizado el término de instruc-ción de tres años, violando el artículo 63 del Reglamento del Hospital Municipal de San Juan, adoptado el 15 de febrero de 1927 por la Asamblea Municipal de San Juan, que taxativamente dice así: 'Al finalizar el término de instrucción de tres años, y hayan demostrado (las alumnas) eficiencia en todas las asignaturas y com-portamiento y debidamente pasados los exámenas correspondientes, recibirán un título de Enfermera Graduada, expedido por el Hospital y el Director de Beneficencia.’
“39 — Que usted, como Superintendente del Hospital Municipal e Instructora de la Escuela de Enfermeras, a sabiendas de que las alumnas Antonia Rodríguez León y Carmen Díaz Echevarría no *183habían terminado la instrucción de tres años en dicha escuela, sor-prendió a los Dres. Narciso Moreno, Director de Beneficencia y J. R. Rolenson, Director del Hospital Municipal de San Juan, envián-doles una lista de las alumnas que cursaban estudios en la Escuela de Enfermeras, cuyos doctores guiados por la confianza que tenían en la Instructora de dicha Escuela y creyendo en la buena fe de ella, firmaron los diplomas de las alumnas Antonia Rodríguez León y Carmen Díaz Echevarría, en la seguridad que tenían el tiempo que marcan la Ley y el Reglamento del Hospital faltando usted a la lealtad que todo subalterno debe a sus superiores en el desempeño del servicio a ellos encomendados. — Atentamente (Firmado) Roberto H. Todd. — Alcalde de San Juan. — Recibida a las 11:10 a. m. del día 2 de abril de 1928. — (Firmado) Rosa A. González, R. N., Su-perintendente. — (Firmado) Isidoro D. Delgado. — Testigo. (Firmado) Dr. D. L. Rivera. — Testigo.”
La aquí apelante contestó los cargos. En su oportunidad se llevó a efecto la audiencia de esos cargos, con intervención de la señorita González, que asistió con su abogado; declara-ron testigos; se presentaron documentos en prueba; y el alcalde, ante quien se tramitó el expediente, destituyó de su cargo a la señorita González. Ella entonces acudió a la corte de distrito de San Juan, en petición de un auto de certiorari, en cuya petición se alegó, en esencia, que la resolución dictada por el alcalde en ese expediente no estaba justificada por la prueba, que no existía justa causa para la destitución, que no se había probado malicia o fraude por la peticionaria, que la firma de ésta no era necesaria para los diplomas de las gra-duadas como enfermeras, que el alcalde había actuado ile-galmente, en exceso de su jurisdicción, y su resolución fue nula. La corte libró el auto para que se remitieran los do-cumentos del caso.
El return contiene toda la copia taquigráfica de los proce-dimientos orales, y la copia de los documentos presentados en prueba.
En la vista, el alcalde querellado impugnó la petición, se-gún aparece de la resolución de la corte, alegando defecto en el juramento, existencia del remedio de apelación de acuerdo *184con el artículo 29 de la ley municipal, y qne el certiorari no es el remedio adecuado.
En su sentencia de feclia 10 de julio de 1928, a la que se acompaña una relación del caso y opinión, la corte declaró sin lugar la solicitud y anuló el auto dictado. T contra esa sentencia se ha interpuesto la presente apelación, por la pe-ticionaria, que ofrece tres señalamientos de error, como sigue:
“1. — Error de derecho al sostener que las cortes no pueden revi-sar dentro del recurso de certiorari los errores cometidos por funcio-narios administrativos, al destituir empleados.
“2. — Error de derecho al declarar que el alcalde en este caso ac-tuó dentro de su jurisdicción y sin exceso de la misma.
“3. — Error de derecho al confirmar la resolución del alcalde sin haber estudiado y examinado la prueba aportada por la peticiona-ria. ’ ’
 Para resolver el punto principal en un caso como el que consideramos, es preciso traer a esta opinión lo decidido por este mismo tribunal, estableciendo doctrina legal, o confirmando la ya establecida.
En el caso Piovanetti v. Asamblea Municipal de Yauco, 31 D.P.R. 522, este tribunal, con relación al recurso de certiorari establecido por el artículo 65 de la ley municipal, dijo:
“Es cierto que la Legislatura de Puerto Rico fue tan lejos que ha permitido la revisión, no ya de los actos administrativos, si que también de los legislativos de las asambleas municipales, pero al in-tervenir las cortes en esa revisión mediante certiorari deben actuar con sujeción a los principios bien establecidos por la jurispruden-cia. ’ ’
“Sólo debe investigarse si la Asamblea tuvo o no jurisdicción, o excedió en el ejercicio de la misma, o el procedimiento adoptado para ejercitarla fue erróneo o actuó ultra vires.”
En el caso Coll v. Todd, 35 D.P.R. 625, la doctrina jurídica no fue alterada, y se dijo allí lo que sigue:
“Estamos algo inclinados a convenir con el apelado que un cer-tiorari de acuerdo con la Ley Municipal no es el modo de revisar el acto de un alcalde al destituir un empleado municipal. La sec-ción pertinente es como sigue:
*185“Las cortes de distrito tendrán jurisdicción a instancia de parte perjudicada: (a) Para anular o revisar cualquier acto legislativo o administrativo de la asamblea municipal, del alcalde o de los de-más funcionarios municipales que lesione derechos constitucionales de los querellantes o sea contrario a la Ley Orgánica o a las leyes de Puerto Rico, mediante certiorari.” Leyes de Puerto Rico, 1924, p. 106, sección 65.
“Los autos del caso no demuestran que se violó ningún derecho constitucional del peticionario o que se hizo algo contrario al Acta Orgánica o a las leyes de Puerto Rico. No entendemos que el desti-tuir un funcionario, aun sin justa causa, cae dentro de estas dispo-siciones. ’ ’
Y luego:
“Suponiendo, sin embargo, que el certiorari sea el remedio ade-cuado, ¿cuál es el deber de la corte? A lo sumo revisar el procedi-miento para ver si hay algo que justifique la acción del funcionario que destituyó al peticionario. Normalmente, el funcionario con po-der para destituir es el único juez de la prueba y el deber de la corte es ver si hay una absoluta falta de prueba que justifique la des-titución o algo similar. Castro v. Quiñones, 34 D.P.R. 199, 202; 5 R.C.L. 263-4. Suponiendo siempre que el funcionario destituido haya sido debidamente notificado y haya sido oído, de lo cual no hay cuestión en esta apelación.
“3. — Ni está un funcionario con poder para destituir sujeto a alguna de las sutilezas que gobiernan a una corte de justicia. Es-taría menos que una corte limitado por una contradicción entre los cargos y la prueba.”
Con estos precedentes, es de conveniencia copiar algún párrafo de la resolución apelada, porque se ajusta exacta-mente a la verdadera situación, y se declara la mejor norma y más sana doctrina para estos casos. Dice la corte senten-ciadora :
“El derecho a un cargo no es un derecho constitucional; es sim-plemente una confianza que se deposita en una persona para que asuma ciertos deberes públicos para beneficio de la comunidad; y cuando a juicio del poder nominador ha habido una violacióii o des-viación de tales deberes, y a esa conclusión ha llegado mediante la apreciación y análisis de una prueba de cargo y de defensa, no deben, ni pueden, los tribunales, intervenir con las actuaciones del funciona-*186rio nominador (en este caso el alcalde), porque tal cosa sería penetrar en el campo de su discreción, en menoscabo y perjuicio de los públicos intereses.
“Aceptando que el remedio en este caso sea el certiorari, debemos convenir en que no ba hibido exceso de jurisdicción, ni error en el procedimiento, ni actuaciones ultra vires del alcalde, y que el proce-dimiento adoptado para la destitución de la empleada querellante se ajustó a la Ley, por lo que debemos anular, y anulamos el auto expe-dido en este caso, y declarar, como declaramos, sin lugar, en todas sus partes, la petición de certiorari. Sin especial condenación de costas. ’ ’
Aceptamos la doctrina qne en esos párrafos se declara.
Hemos leído la transcripción taquigráfica para deducir de su lectura que no se trata de un caso en el que el alcalde procediera a la suspensión sin tener prueba alguna que le autorizara y justificara. La apelante remitió la lista de graduantes en la que figuraban los nombres de las dos aspirantes Antonia Rodríguez León y Carmen Díaz Echevarría, que carecían del indispensable requisito de los tres años de estudios y preparación; la apelante conocía la ley y conocía los reglamentos; y al enviar la lista, y al firmar los diplomas, violaba la ley, conscientemente. Si hubo fraude, o hubo crasa negligencia, es materia que no tiene la importancia que se le ha querido dar. No la tiene tampoco la circunstancia de que hubiera, en otra ocasión, sido aceptada otra aspirante que no reunía las condiciones legales, aunque esto se hubiera probado, la existencia de un precedente malo o erróneo, no autoriza a nadie a actuar fuera de la ley.
No podemos convenir en la existencia de los errores que se señalan.

La sentencia apelada debe confirmarse.

El Juez Presidente Señor del Toro no intervino.